In a negligence action to recover damages for personal injuries sustained by the infant plaintiff and for medical expenses of his father, plaintiffs appeal from two orders of the Supreme Court, Kings County, as follows: (1) from an order dated April 11, 1973 which, on defendants’ motion, granted defendants a physical examination of the infant plaintiff and a pretrial examination of the plaintiff father, to be held at Special Term not less than 30 days before the trial; and (2) as limited by their brief, from so much of a resettled order dated October 5, 1973 as, on reargument, adhered to the original decision, except that it directed that the examinations be held within the City of New York not less than 15 days before the trial. Appeal from order dated April 11, 1973 dismissed as moot. That order was superseded by the order of October 5,1973 (see Spalter v. I. J. Morris, Inc., 8 A D 2d 747). Order dated October 5, 1973 affirmed insofar as appealed from. No opinion. Defendants are granted $20 costs and disbursements to cover both appeals. Gulotta, P. J., Hopkins, Latham, Shapiro and Cohalan, JJ., concur.